Citation Nr: 1813350	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-35 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to September 1972 and from June 1975 to June 1980.  The Veteran died in August 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2017, the appellant presented testimony at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in August 2010, and the death certificate lists immediate cause of death as multiorgan failure due to, or as a consequence of, respiratory failure and lung cancer.  Possible pancreatic cancer and COPD were listed as significant conditions that contributed to the Veteran's death but did not result in the previously stated underlying causes pancreatic cancer and lung cancer.

2.  The Veteran's lung or pancreatic cancer did not begin during, or for several decades after, his active duty service, and was not otherwise caused by his service.

3.  The Veteran's service-connected disabilities did not cause or contribute to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C. §§ 1101, 1110, 1116, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2017) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the appellant was assisted at the hearings by an accredited representative from the Texas Veterans Commission.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain any nexus between service and the cause of the Veteran's death.  The hearing focused on the evidence necessary to substantiate the appellant's claim for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In this case, the appellant contends that the Veteran's cause of death was lung cancer.  She attributes this condition to his exposure to asbestos while serving in the Navy aboard multiple ships.  She also claims that the Veteran was possibly exposed to herbicides while serving aboard a ship in Vietnam when he went onto land in Vietnam on shore leave.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The cause of the Veteran's death, pancreatic cancer (malignant tumor), is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C. 
§ 1310 (2012); 38 C.F.R. § 3.312 (2017).  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2017).  To be considered a contributory cause of death, it must be shown that the service connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1) (2017). 

A veteran who "during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  In the case of veterans who have been exposed to an herbicide agent during active service, presumptive service connection is available for certain listed diseases, including lung cancer.  However, pancreatic cancer is not listed under 38 C.F.R. § 3.309(e) (2017).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600 -42608 (2002).  

Service personnel records do not show that the Veteran had in-country service in Vietnam.  Indeed, at the June 2014 RO hearing, the appellant indicated that she did not know if the Veteran ever set foot in the land of Vietnam while his ship was anchored ashore in the waters of Vietnam although it was definitely possible.  At the June 2017 Board hearing, the appellant testified that the Veteran, in his lifetime, told her stories about going ashore whenever his ship was docked off shore.  It is not clear whether he indicated that his ship was docked and he went ashore in Vietnam.  In December 2015, the RO made a formal finding that there was insufficient evidence to corroborate the Veteran's in-country service in Vietnam.  Therefore, exposure to herbicide agent is not presumed in this case.

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

The Veteran's death certificate indicates that he died in August 2010.  The immediate cause of death was reported as multiorgan failure due to, or as a consequence of, respiratory failure and lung cancer.  Possible pancreatic cancer and COPD were listed as significant conditions that contributed to the Veteran's death but did not result in the previously stated underlying cause.  No autopsy was performed.

During the time of the Veteran's death, service connection was in effect for tinnitus, bilateral high frequency hearing loss, otitis media, sinusitis, deviated nasal septum, and left varicocele; however, service connection was not in effect for lung cancer or pancreatic cancer at the time of the Veteran's death; therefore, the appellant seeks service connection for the cause of the Veteran's death based on a condition not yet service connected.  Indeed, the appellant asserts that service connection for the cause of the Veteran's death is warranted as his lung cancer and pancreatic cancer were incurred as a result of his Agent Orange exposure while in the Republic of Vietnam.  She does not contend that any of service-connected conditions caused the Veteran's death.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence weighs against a finding that the lung or pancreatic cancer had its onset during service (including chronic symptoms of pancreatic cancer), had continuous symptoms since service, manifested to a compensable degree within a year of service separation, or is otherwise causally or etiologically related to the period of active service, to include any exposure to herbicide agents in service.

Service treatment records show no complaints, findings, or treatment for problems involving the lung or the pancreas, or pulmonary or pancreatic cancer.  Thus, the available evidence contemporaneous to service does not show that lung or pancreatic cancer, or any chronic symptoms related to the diagnosis, manifested during service.  Because the available service treatment evidence was generated contemporaneous to service and is likely to reflect accurately the Veteran's physical state during that time, the evidence is of great probative value and weighs against finding that the Veteran had any chronic symptoms of lung or pancreatic cancer during service.

Also, the post-service evidence shows that pancreatic and lung cancer did not manifest until many years after service.  A May 2010 private consultation report notes that the Veteran was recently seen for a new onset of cough and a chest x-ray showed a questionable infiltrate.  He was referred to Dr. R.W. and had a chest x-ray and computerized tomography (CT) scans in April and May 2010, and pathology findings were consistent with well-differentiated adenocarcinoma suggestive of bronchoalveolar carcinoma.  

The post-service medical evidence showing lung and pancreatic cancer first diagnosed and treated many years after service is evidence against finding that the Veteran had any chronic symptoms of pancreatic cancer during service.  Buczynski v. Shinseki, 24 Vet. App. 221, 226-27 (2011) (noting where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).

The Board next finds that the weight of the evidence demonstrates that lung or pancreatic cancer and/or its symptoms have not been continuous since separation from service in June 1980 and that lung or pancreatic cancer did not manifest to a compensable degree within one year of service.  As stated above, private treatment records document cancer was diagnosed in April 2010, approximately 30 years after service separation.  This evidence weighs against finding that a continuity of symptoms of lung or pancreatic cancer has manifested since service or that lung or pancreatic cancer manifested to a compensable degree within one year of service separation; therefore, presumptive service connection for a chronic disease (i.e., cancer) is not warranted.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).

The Board further finds that the weight of the evidence is against finding a relationship between lung/pancreatic cancer and service.

In a July 2011 letter, Dr. R.W. stated that the Veteran died of lung cancer, adenocarcinoma, and that this cancer could have been related to his exposure to second hand smoking and asbestos exposure as the Veteran never smoked himself.  However, the Board attaches little probative value to this opinion as it is couched in equivocal terms ("could have been related to"), which is insufficient to establish the required correlation between the condition being claimed and a disease, an injury or an event during the Veteran's military service.  Indeed, in past decisions the Court has held that saying a condition "could" or "may" be related to something else is tantamount to saying it just as well "could not" or "may not" be related, so, because of this equivocality, an insufficient basis to establish causation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may" have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative to provide the degree of certainty required for medical nexus evidence).

Furthermore, although the Veteran's death certificate lists the cause of death as lung cancer, the medical evidence of record shows that his diagnosis had changed from Stage IV adenocarcinoma of the lung, most likely bronchoalveolar carcinoma, in May 2010 to Stage IV metastatic adenocarcinoma, most likely arising from the pancreas with pulmonary metastases in June 2010.  

To that effect, CT scans of the chest revealed bilateral nodular densities and bronchoscopy was diagnostic of adenocarcinoma well differentiated, probably bronchoalveolar type, and a cystic mass in the tail of the pancreases measuring approximately 8 cm.  In May 2010, the Veteran was referred to a private oncologist, Dr. E.S., who stated that it was unusual for well differentiated bronchoalveolar carcinoma to have such an aggressive presentation, but this definitely could not be ruled out and overall the Veteran was still suggestive of Stage IV adenocarcinoma of the lung; the physician was not sure about this cystic mass involving the tail of the pancreas and doubted pancreatic carcinoma metastatic to the lungs.

Subsequently, in June 2010, Dr. S. stated that the TTF1 staining came back negative which is usually positive in more than 80 percent of adenocarcinoma of the lung; in view of significant elevation of the CA 19-9 level and the pancreatic mass, it is very likely that the Veteran has pancreatic carcinoma metastatic to the lung.  Biopsy of the pancreatic mass was positive for carcinoma, and again it was noted that overall, the picture was consistent with pancreatic cancer with pulmonary metastasis, rather than lung cancer.

During the July 2014 RO hearing and June 2017 Board hearing, the appellant testified that she was told by the Veteran's oncologist that although he had lung cancer and pancreatic cancer, it was very rare for pancreatic cancer to metastasize to the lungs or for lung cancer to metastasize to the pancreas as the two organs were virtually unrelated to each other.  The appellant's representative submitted treatise evidence to the effect that when the pancreatic cancer metastasize, it starts in the immediate area surrounding the pancreas, such as the liver; however, this article does not confirm, or support of the appellant's contention, that pancreatic cancer does not metastasize to the lungs or lung cancer does not metastasize to the pancreas.

In light of the competent and probative medical opinion of the Veteran's private oncologist, Dr. S., as reflected in the terminal treatment records, the Board finds that the evidence supports a finding that the cause of the Veteran's death is related to pancreatic cancer.  However, none of the post-service treatment records document a relationship between the Veteran's pancreatic cancer and service.  

At the July 2014 RO hearing, the appellant raised a theory that the medication use to control the Veteran's diabetes contributed to the development of his pancreatic cancer.  However, the Veteran was not service-connected for diabetes at the time of his death, and as discussed above, the Veteran's exposure to herbicide is not presumed in this case.

The Board is certainly sympathetic to the appellant's loss and her claim that the cause of the Veteran's death was service-related.  Unfortunately, however, the appellant, as a lay person, is not shown to have any medical education, training, or experience so as to be competent to render such a medical conclusion, which clearly requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a) (2017). 

The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


